                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               HOT SPRINGS DIVISION


CHAD NESBIT                                                                       PLAINTIFF


v.                                  Civil No. 6:19-cv-6032


SHERIFF MIKE MCCORMICK; DEPUTY
CURTIS; NURSE M. JARRETT; CAPTAIN
R. HALVERSON; MIKE KELLEY; and
CORPORAL DONAHUE                                                               DEFENDANTS

                                           ORDER


        Before the Court is the Report and Recommendation filed July 31, 2019, by the

Honorable Mark E. Ford, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 8. Judge Ford recommends that all claims against Defendant Kelly be dismissed. No

party has filed objections to the Report and Recommendation, and the time to object has passed.

See 28 U.S.C. § 636(b)(1). Upon review, the Court adopts the Report and Recommendation in

toto.   Accordingly, all claims against Defendant Kelly are DISMISSED WITHOUT

PREJUDICE.

        IT IS SO ORDERED, this 6th day of September, 2019.

                                                          /s/ Susan O. Hickey
                                                          Susan O. Hickey
                                                          Chief United States District Judge
